   Case: 1:15-cv-02923 Document #: 298 Filed: 09/30/19 Page 1 of 1 PageID #:6045




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 RON MORRIS,                                      )
                                                  )
      Plaintiff,                                  )    Case No.: 15 CV 2923
                                                  )
               v.                                 )
                                                  )
 BNSF RAILWAY COMPANY                             )    JUDGE KENNELLY
                                                  )
      Defendants.                                 )
                                                  )
                                                  )
                                                  )

                                 NOTICE OF CROSS-APPEAL

        Notice is hereby given that Ron Morris, plaintiff, in the above named case, hereby cross-
appeals to the United States Court of Appeals for the Seventh Circuit from only the portion of
the order of United States District Court, Northern District of Illinois, Eastern Division denying
Plaintiff reinstatement of his employment with Defendant issued orally on March 4, 2019, and
set forth in a Memorandum and Order on March 7, 2019, (Doc 239) in which the District Court
awarded Plaintiff front pay in lieu of reinstatement, and to the extent that decision contributed to
the Judgment (Doc. 240) entered on March 7, 2019, and the Amended Judgment (Doc. 291)
entered on September 4, 2019.

        Defendant BNSF Railway Company filed its notice of appeal in this matter on September
17, 2019, (Doc. 294) and it is docketed in the United States Court of Appeals for the Seventh
Circuit as Case No. 19-2808.

                                                      BY:     s/ Garrett Browne

                                                              Garrett Browne
                                                              Edward Fox
                                                              ED FOX & ASSOCIATES
                                                              Attorneys for Plaintiff
                                                              300 West Adams
                                                              Suite 330
                                                              Chicago, Illinois 60606
                                                              (312) 345-8877




                                                 1
